Citation Nr: 1500158	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  06-30 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for residuals of a right hip injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The Veteran testified before the undersigned Veterans Law Judge at an October 2008 hearing.  A transcript of the hearing has been associated with the claims file. 

Historically, the Board denied the Veteran's service connection claim for residuals of a left hip injury in a January 2009 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2010, the Court granted a Joint Motion for Partial Remand, stating that the part of the Board's decision that denied service connection for residuals of a right hip injury was remanded for compliance with the instructions of the Joint Motion.  The Board remanded the claim in May 2010 for further development consistent with the instructions in the Joint Motion.  The Board denied the claim again in October 2012.  The Veteran appealed the October 2012 Board decision to the Court.  In July 2014, the Court vacated the October 2012 Board decision and remanded the matter for further development and readjudication consistent with the Court's decision.

The issue of service connection for shortening of the right leg has been raised by the record in a September 2009 Appellant's Brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Court in an October 2012 decision determined that the August 2007 VA examination of the right hip did not take into account all relevant evidence and failed to provide a rationale connecting data with conclusions.  Specifically, the Court determined that the examiner did not adequately consider the Veteran's prior medical history during his three-month hospitalization in service.  The Court noted that the only evidence discussed by the examiner following the accident was the separation examination that appears to be incomplete as the examination did not document that the Veteran had a tendon removed from his left ankle, suffered a "deep skull" laceration around his forehead only seven months prior the examination or the report of atrophy of bone in his right hip five months prior to the separation examination.  The Board notes that the August 2007 examiner also did not address the Veteran's lay statement of continuous or recurrent symptoms of a right hip disability since the accident in service.  See October 2008 Hearing Transcript.  In light of the foregoing, the Veteran should be provided with another VA examination and opinion.  

A December 2014 statement from the Veteran's representative indicates that the Veteran has recent VA treatment records.  The claims file contains VA treatment records through September 2009.  Thus, any outstanding VA treatment records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records from September 2009 to the present regarding the Veteran's right hip.  All efforts should be documented and appropriate procedures followed.

2. After completing the foregoing and associating any outstanding evidence with the claims file, schedule the Veteran for a VA examination by an appropriate specialist with respect to his service connection claim for residuals of a right hip injury.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any right hip disorder found on examination is at least as likely as not (i.e., a 50 percent or greater probability) related to active military service to include the February 1969 motor vehicle accident. 

Please provide an explanation for all conclusions reached.  The examiner is asked to discuss the medical evidence surrounding the Veteran's February 1969 motor vehicle accident to include his three-month hospitalization in service and in-service documentation of atrophy of bone in his right hip and the Veteran's lay statements of continuous or recurrent symptoms of a right hip disorder since the accident in service as part of his or her rationale.

3. Upon completion of the foregoing and any other development deemed necessary, readjudicate the claim on appeal based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




